Fourth Court of Appeals
                               San Antonio, Texas
                                    August 16, 2022

                                  No. 04-22-00362-CV

                                     Steve NUNEZ,
                                        Appellant

                                            v.

                                  Alma Idalia NUNEZ,
                                       Appellee

              From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 34916
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       Melinda Walker's Notification of Late Reporter's Record is hereby NOTED. Time is
extended until August 22, 2022.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court